
	

113 HR 2478 IH: Section 526 Repeal Act
U.S. House of Representatives
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2478
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2013
			Mr. Conaway (for
			 himself, Mr. Cuellar,
			 Mr. Flores,
			 Mr. Hensarling,
			 Mr. Gene Green of Texas,
			 Mr. Gingrey of Georgia,
			 Mrs. Lummis,
			 Mr. Matheson, and
			 Mr. Rahall) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To repeal a limitation on Federal procurement of certain
		  fuels.
	
	
		1.Short titleThis Act may be cited as the
			 Section 526 Repeal
			 Act.
		2.RepealSection 526 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17142) is repealed.
		
